EXHIBIT 10.20

 

SECOND AMENDMENT TO

DYNEGY INC. 401(K) SAVINGS PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) and other Employers have heretofore adopted
the Dynegy Inc. 401(k) Savings Plan (the “Plan”) for the benefit of their
eligible employees; and

 

WHEREAS, the Company amended and restated the Plan on behalf of itself and the
other Employers, effective as of January 1, 2002; and

 

WHEREAS, the Company desires to further amend the Plan on behalf of itself and
the other Employers;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2002:

 

1. The following new paragraph (h) shall be added to the end of Section 8.3 of
the Plan:

 

“(h) Paragraphs (b), (d), and (e) above notwithstanding: (1) a Member who was
employed by Northern Natural Gas Company (‘NNGC’) on the date of the closing of
the sale of NNGC to MidAmerican Energy Holdings Company or an affiliate thereof
shall have a 100% Vested Interest in his Employer Contribution Account on such
date; (2) a Member whose employment was involuntarily terminated by the Employer
for a reason other than Cause (as hereafter defined) during the Plan Year
beginning on January 1, 2002, shall have a 100% Vested Interest in his Employer
Contribution Account on the date of such termination; and (3) a Member whose
employment was involuntarily terminated by the Employer for a reason other than
Cause during the Plan Year beginning on January 1, 2003, shall have a 100%
Vested Interest in his Employer Contribution Account on the date of such
termination if such Member was notified of such termination and his ‘transition’
status in connection with the Employer’s reduction in force that occurred on
October 21, 2002. For purposes of the preceding sentence, a Member’s employment
shall be considered to have been involuntarily terminated by the Employer for
Cause if such termination is by reason of such Member’s (i) conviction of a
misdemeanor involving moral turpitude or a felony, (ii) engagement in conduct
which is injurious (monetarily or otherwise) to the Employer or any of its
affiliates (including, without limitation, misuse of the Employer’s or an
affiliate’s funds or other property), (iii) engagement in gross negligence or
willful misconduct in the performance of such individual’s duties, (iv) willful
refusal without proper legal reason to perform such individual’s duties and
responsibilities, (v) material breach of any material provision of any agreement
between the Employer and such individual, or (vi) material breach of any
material corporate policy maintained and established by the Employer that is of
general applicability to Members.”



--------------------------------------------------------------------------------

2. As amended hereby, the Plan is specifically ratified and reaffirmed.

 

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 19th day of December, 2002.

 

DYNEGY INC. BY:  

/s/ Andrea Lang

--------------------------------------------------------------------------------

   

Name:

 

Andrea Lang

   

Title:

 

Sr. VP H.R.